Citation Nr: 1412491	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) Chapter 35 Dependents' Educational Assistance in the calculated amount of $1,881.80, was properly created.


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to August 1964.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination of the Muskogee Education Center, which terminated the appellant's educational assistance payments effective August 9, 2010, resulting in an overpayment in the amount of $1,881.80.  The question for consideration is whether the overpayment was properly created, i.e., whether the appellant was owed benefits for the 12-week period covered by the overpayment, from August 10, 2010, through October 31, 2010.  In November 2011, the appellant appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

Much of the appellant's contentions have focused on her assertions concerning periods subsequent to October 31, 2010.  Such matters are complicated by the fact that although she was awarded Chapter 35 benefits for at least some of these periods, she did not receive payments; instead, they were applied to the overpayment.  The only matter correctly before the Board, however, is the proper creation of the overpayment of $1,881,80, assessed for the period from August 10, 2010, through October 31, 2010.  The matter of entitlement to educational assistance after that date is referred to the RO for appropriate action, to include identification by the appellant of the specific time periods, after October 31, 2010, for which she is claiming that she should have been paid, but was not.  



FINDINGS OF FACT

1.  The appellant received VA education benefits for enrollment in a GED program at 14 clock hours per week for the period from June 11, 2010, through October 31, 2010.  

2.  In November 2010, the appellant's school verified that her credit hours had been reduced to 0 as of August 9, 2010, due to unsatisfactory attendance, conduct, or progress from that date. 

3.  The school's policy regarding the GED program is to withdraw a student for unsatisfactory attendance if he or she attends less than 85 percent of class time. 

4.  For the 6-week period from August 9, 2010, through September 18, 2010, the appellant attended less than 85 percent of the certified class time.  

5.  For the 6-week period from September 20, 2010, through October 31, 2010, the appellant attended 72.5 hours of class time, which is 86.3 percent of the certified 84 hours; and she was not dropped from the program.


CONCLUSIONS OF LAW

1.  The debt resulting from that portion of the overpayment attributable to the 6-week period from August 9, 2010, through September 18, 2010, was properly created, and is valid.  38 U.S.C.A. §§ 3474, 3524 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3135, 21.4135, 21.4277, 21.4278 (2013).

2.  The portion of the overpayment attributable to the 6-week period from September 20, 2010, through October 31, 2010, was not properly created, and is not a valid debt.  38 U.S.C.A. §§ 3474, 3524 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3135, 21.4135, 21.4277, 21.4278 (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA does not apply to educational assistance claims, which have separate notification and assistance requirements, as set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  Although not provided in a separate letter, the appellant was provided actual notice of the reason her claim was denied in the April 2011 statement of the case, and she presented testimony explaining why she believed that the overpayment was not properly created at her Board hearing in November 2011.  Concerning the part of the claim denied in this decision, the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

In July 2010, the appellant was found to be entitlement to Dependency and Indemnity Compensation (DIC) benefits, based on her late husband's death, as well as dependents' educational assistance (DEA), effective in October 2005.  She enrolled in a program of education to earn a high school equivalency degree.  She was awarded benefits for pursuit of a general educational development (GED) program at Chattahoochee Valley Community College (CVCC).  

The first enrollment certificate was received in July 2010, and certified the appellant's enrollment in 14 clock hours per week for the period from June 11, 2010, through November 19, 2010.  In September 2010, VA awarded her benefits for this program, at the rate of $694 per month, effective June 11, 2010.  

In November 2010, two electronic enrollment certificates were received, from a different certifying individual, both dated November 4, and received November 5.  One of these certified the appellant's enrollment in 14 clock hours for the period from August 1, 2010, through October 31, 2010, and from November 1, 2010, through January 31, 2011.  The other was identified as a change in student status certification, and certified that for the period from August 1, 2010, though October 31, 2010, the appellant had 0 clock hours, due to unsatisfactory attendance, conduct, or progress, effective August 9, 2010.  As a result, VA took action to adjust the appellant's award to reflect that she was not due any educational assistance benefits for the 12-week period from August 9, 2010, through October 31, 2010.  This resulted in the creation of the overpayment at issue, in the amount of $1,881.80.  

The appellant argues that the November 2010 enrollment certification certifying her enrollment in 14 clock hours was a correction of the one terminating her enrollment, but there is no evidence in support of this interpretation.  In this regard, the school certifying official was contacted in March 2011, and stated that with a GED program, the student is withdrawn if they attend less than 85 percent, which was the case with the appellant.  

The effective date of reduction or discontinuance of educational assistance allowance due to unsatisfactory progress, conduct or attendance will be the date the eligible person's enrollment is discontinued by the school or the date determined under § 21.4277, whichever is earlier, as specified in this section. 38 C.F.R. §§ 21.3135(c), 21.4135(g).  

Entitlement to benefits for a program of education is subject to the requirement that the veteran or eligible person, having commenced the pursuit of such program, continues to maintain satisfactory attendance in accordance with the regularly prescribed standards and practices of the institution in which he or she is enrolled.  If the veteran or eligible person will no longer be retained as a student or will not be readmitted as a student by the institution in which he or she is enrolled, educational benefits will be discontinued.  38 C.F.R. § 21.4277(c); see 38 U.S.C.A. §§ 3474, 3524.    

A veteran or eligible person may be reentered following discontinuance because of unsatisfactory conduct, progress or attendance only when, if the person is resuming enrollment at the same school in the same program of education, and the educational institution has approved the veteran's or eligible person's reenrollment, and certified it to the Department of Veterans Affairs.  38 C.F.R. § 21.4278(a).  

At her Board hearing in November 2011, the appellant testified that she was never terminated from the GED program.  She stated that she completed the GED testing successfully in July 2011.  She stated that the program was self-paced, with assessments every six weeks to see if the student was ready to proceed to the next level, or ready take the GED test.  This is corroborated by general information available on CVCC's web site, which states that "periodically students are re-assessed to determine if progress has been made toward skill mastery.  Re-assessments are administered as indicated by the student's progress in a subject area or after 60 hours of instruction, whichever comes first."  Significantly, it does not appear that the course is conducted on a standard term basis, according to the information available to the Board.  

The appellant submitted school attendance records, which reflect that she did not attend school the week beginning August 9, 2010, the date benefits were terminated.  However, she did attend classes beginning the following week, although these records indicate that she only attended classes from 2 to 3 days per week through the week ending September 18, 2010.  

The appellant states that the school certifying officials did not correctly process her enrollment.  She contends that they erroneously determined that she should have been attending classes on Fridays, when in fact the program was only for Mondays through Thursdays.  However, the scheduled period of enrollment was in fact for 4 days a week, at 3.5 hours per day, which comprised the 14 hours for which she was certified.  Thus, there was no indication by the school that she should have been attending school on Fridays.  

The appellant also asserted, in a December 2010 statement, that she had only missed 4 days since she was enrolled, and that was for major dental surgery.  However, mitigating circumstances do not apply here, because the appellant did not withdraw from classes or receive punitive or non-punitive grades, nor did the termination go back to the beginning of a "term."  See 38 C.F.R. § 21.4135(e).  

Moreover, the school attendance records that the appellant submitted show that she missed far more than 4 days during the 6-week period from August 9, 2010, through the week ending September 18, 2010.  The school certifying official stated that the school required 85 percent attendance, and her attendance for that period was 42 hours, which is only 50 percent of the certified 84 hours.  Thus, for the first 6 weeks of the period covered by the overpayment, the appellant did not satisfy the school standards, and was not entitled to educational assistance benefits because her attendance was unsatisfactory according to the school requirements.  

Beginning the week of September 20, 2010, however, she attended the full 4 days per week through October 2010, except for 2 weeks where she attended 3 days.  There were also 3 days where her attendance was 2 hours instead of the full 3.5 hours.  Nevertheless, at the time she attended the classes, she was certified for 14 clock hours per week, and for this 6-week period, her attendance as documented in the records obtained from the school averaged 12.1 hours per week, which exceeds 85 percent (i.e., 11.9 hours).  

Although the appellant was terminated for the period from August 9, 2010, through October 31, 2010, she continued to attend classes, as she states, and she was awarded VA DEA benefits after October 2010 at the same time her enrollment beginning November 1, 2010, was certified.   

Thus, although the school certified that the appellant did not have any clock hours for the period beginning August 9, 2010, she was retained as a student, and certified for the period beginning November 1, 2010, despite the fact that the original certification period ended November 19, 2010.  Subsequently, she was certified for sufficient periods of time to permit her to earn her GED by July 2011.  Therefore, it does not appear that she was "discontinued from the program," as contemplated by 38 C.F.R. §§ 21.4277 and 21.4278.  

Based on the evidence from the school that the appellant's attendance exceeded 85 percent of the certified period from September 20, 2010, through October 31, 2010, and the fact that the school continued to certify her subsequent enrollment, the Board finds that the appellant met the school's requirement for satisfactory attendance for that period, and she had not been discontinued from the program.  Thus, there is sufficient evidence to find that the overpayment for that 6-week period is not valid, without further delaying the claim by contacting the school to review her entitlement during the specific 6-week period that her attendance met the school's stated requirement.  

In sum, the Board finds that the portion of the overpayment attributable to the first 6-week period, from August 10, 2010, to September 18, 2010, was properly created and was a valid debt owed to VA.  The Board further finds that the evidence shows that she was entitled to educational assistance benefits for the 6-week period from September 20, 2010, through October 31, 2010, and, thus, the overpayment attributable to that period was not properly created, and the appellant is owed the educational assistance for that period.  


ORDER

For the portion of the assessed overpayment attributable to the 6-week period from August 10, 2010, to September 18, 2010, the debt was properly created; and to that extent, the appeal is denied.

For the remainder of the overpayment attributable to the 6-week period from September 20, 2010, to October 31, 2010, the debt was not properly created; and to that extent, the appeal is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


